Citation Nr: 1729861	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from September 1970 to May 1972 with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The case was before the Board in November 2011, September 2014 and September 2016 and was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets remanding this case yet another time, an adequate opinion is needed.  Most recently, the Veteran received a VA examination in October 2014.  Additional evidence was added to the file since the time of the examination and the examiner was asked to provide an addendum opinion.  An addendum opinion was obtained in October 2016.  

The examiner was asked to discuss VA treatment records.  The examiner noted that she reviewed notes in CPRS and CAPRI and that the Veteran had been diagnosed with PTSD by history.  She explained that when a provider diagnosed the condition by history, the provider is basing the diagnosis on the Veteran's report of being previously given that diagnosis.  Despite this, the examiner did not address the September 2014 VA treatment record which provided a diagnosis of PTSD using DSM-IV criteria.  This PTSD diagnosis was not by history but was provided after psychiatric testing.  An opinion is needed that addresses this PTSD diagnosis.

In the October 2016 addendum opinion, the examiner opined that it was less likely than not that the Veteran's psychiatric disorders resulted from or were caused by his service-connected medical conditions because the Veteran did not mention that his physical condition caused him to feel anxious or depressed.  She noted that this was the best of her recollection as the examination had occurred two years prior.  The examiner did not provide an opinion as to whether his psychiatric disabilities were aggravated by his service-connected disabilities.  Since that time, in March 2017, the Veteran reported that the constant ringing in his ears seems like sirens going on 24/7 and makes it difficult for him to forget the horror of seeing his dead fellow soldiers getting crushed and burned alive.  He explained that it also made it difficult for him to fall asleep and stay asleep.  He further noted that the ringing in his ears depressed him and only exacerbates his PTSD.  An opinion is needed that addresses this new statement and that also provides an opinion as to whether his service-connected disabilities aggravate his psychiatric disability.

The Veteran contends that he did not report to the examiner that his psychiatric symptoms that occurred after service had resolved as the October 2016 addendum opinion notes.  The Veteran also argues that VA failed in its duty to assist because the October 2014 examiner lacked appropriate expertise.  He included the biography of the VA examiner and compared it to the biography of the psychologist who cosigned the September 2014 treatment record that included a diagnosis of PTSD.

Due to the Veteran's allegations that his examiner lacked proper expertise and the examiner's own acknowledgement that she did not remember if the Veteran reported that his service-connected disabilities had impacted his psychiatric disorder, the Board finds that a new examination is needed with a different VA examiner.  Furthermore, the new examiner should evaluate his psychiatric disabilities under both DSM-IV and DSM-V criterion.  Unlike the prior examination report and addendum, the examiner must provide a rationale for his or her opinions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since 2014 and associate them with the claims file.  All records/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

2.  Provide the Veteran notice of how he can substantiate a claim for posttraumatic stress disorder.  Ask the Veteran to provide details of the stressful incident that caused his PTSD, including the date and place of the incident.  He urged to be as specific as possible with the dates.

3.  If the Veteran responds with a description of a stressor, attempt to verify the stressor.  

4.  Schedule a VA examination with a different examiner than the October 2014 examiner to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 
After examination of the Veteran and review of the record to include this remand, the examiner should identify all acquired psychiatric disorder diagnoses that the Veteran had any time during the appeal period.  The examiner is asked to determine current psychiatric disorders using both the DSM-IV and DSM-V criteria as the appeal period began in 2006.  The examiner must determine if the Veteran has a diagnosis of PTSD which is related to his claimed stressful incident (to include fear of hostile military or terrorist activity).  If PTSD is not diagnosed, the examiner should explain why such a diagnosis is not supported.  

With respect to each diagnosis rendered, the examiner should offer the following opinions:

(a) Is it at least as likely as not (a probability of 50 percent or greater) that such psychiatric disorder began during or was caused by the Veteran's military service.

(b) Is it at least as likely as not that any psychiatric disorder was caused (i.e., worsened in severity beyond the natural progress) by the Veteran's service-connected disabilities, to include hearing loss, tinnitus, and pseudofolliculitus barbae.

(c) Is it at least as likely as not that any psychiatric disorder was aggravated (i.e., worsened in severity beyond the natural progress) by the Veteran's service-connected disabilities, to include hearing loss, tinnitus, and pseudofolliculitus barbae.

If aggravation is found for any acquired psychiatric disorder identified, the examiner should determine the baseline manifestations such found prior to aggravation and the increased manifestations, which, in the examiner's opinion, are proximately due to the service-connected disability. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran and his sister's lay statements that he had psychiatric symptoms following service and VA records, including the September 2014 VA record.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Thereafter, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

6.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



